Slidell, J.,
dissenting. I think there should have been judgment for the defendants. See Hurst v. Wallace, 5 L. R. 99; Winsten v. Porter, 5 R. R. 113; Spalding v. Taylor, 1 Ann. 195; and the testimony of Underwood, Cole, Blanchard, Duval, Martin, Denning, Phillips, respecting the color, hair, and general appearance of the slave. I do not think the testimony of the three last could be excluded, under the statute of 1840, it not being applicable to the case, for the reasons given in 5 R. R. 113.
Preston, J., concurred.